            Case 2:17-ap-01289-BR                              Doc 130 Filed 04/04/19 Entered 04/04/19 17:44:30                                                              Desc
                                                                 Main Document    Page 1 of 2
                                                                              EJ-100
ATTORNEY OR PARTY WITHOUT ATTORNEY (Nome, address. and Stale Bar number)
After recording, return to:
Scott J. Tepper (CA SB# 51693)

11333 Iowa Avenue
Los Angeles, CA 90025-4214

TEL NO..   310-359-3271               FAX NO.   (opt,onal) 818-225-5350
E-MAIL ADDRESS (Of)(iona/)·
0         ATTORNEY
          FOR
                     0        JUDGMENT
                              CREDITOR
                                                □
                                scottjtepper@msn.com
                                                        ASSIGNEE
                                                        OF RECORD

UNITED STATES DISTRICT COURT -
CENTRAL DISTRICT OF CALIFORNIA
STREET ADDRESS:       255 E Temple St.
C1TY AND zip coDE:    Los Angeles, CA 90012
BRANCH NAME:      Roybal Courthouse                                                                            FOR RECORDER'S OR SECRETARY OF STATE'S USE ONLY

                                                                                                                             CASE NUMBER.
PLAINTIFF: In re Mark Elias Crone Bankruptcy - Jeffrey A. Rinde, et al.
                                                                                                                                     2:17-CV-08377-DOC (GJSx)
DEFENDANT: Gary Gorham
                                                                                                                                  Bankruptcy court no: 2:17-ap-01289-BR
            ACKNOWLEDGMENT OF SATISFACTION OF JUDGMENT                                                                                           FOR COURT USE ONLY

            W        FULL         0        PARTIAL           c:::J    MATURED INSTALLMENT
1. Satisfaction of the judgment is acknowledged as follows:
           D
   a. x Full satisfaction
      (1)        D
              x Judgment is satisfied in full.
      (2)        D The judgment creditor has accepted payment or performance
                   other than that specified in the judgment in full satisfaction of the
                   judgment.
   b.      D  Partial satisfaction
             The amount received in partial
             satisfaction of the judgment is
   c.      D Matured installment
             All matured installments under the installment judgment have been satisfied as of (date):
2. Full name and address of judgment creditor:•
   Gary Gorham, c/o Scott J. Tepper, 11333 Iowa Ave., Los Angeles, CA 90025-4214

3. Full name and address of assignee of record, if any:
   None

4. Full name and address of judgment debtor being fully or partially released:•
   Jeffrey A. Rinde and CKR Global Advisors, Inc. 1330 Avenue of the Americas, 14th Fir., New York, NY 10019

5. a. Judgment entered on (date): $85,900.32 on 11-1-17 in 2:17-ap-01289-BR and $42,747.00 on 10-15-18 in 2:17-cv-8377-DOC (GJSx)
      D Renewal entered on (date):
     b.
6.   D An D abstract of judgment D                                       certified copy of the judgment has been recorded as follows (complete all
                                                                         information for each county where recorded):
                                COUNTY                                           DATE OF RECORDING                                             INSTRUMENT NUMBER




7.   CJ      A notice of judgment lien has been filed in the office of the Secretary of State as file number (specify):

NOTICE TO JUDGMENT DEBTOR: If this is an acknowledgment of full satisfaction of judgment, it will have to be recorded in each
county shown in item 6 above, if any, in order to release the judgment lien, and will have to be filed in the office of the Secretary of
State to terminate any judgment lien on personal property.
Date: April 1, 2019                                                                                   ►   /s/ Scott    J. Tepper
                                                                                                      (SIGNATURE OF JUDGMENT CREDITOR OR ASSIGNEE OF CREDITOR OR A TTORNEYi
'The names of tho Judgmonl CtodItor and Judgment deb10< muSI be slated as shown ,n any Abstract cl Judgment wnlCh was recorded and is being released by this satisfact>On " A separate notary
acknowledgment must bo attached for each signaturo.
F0<mApp,ove:ttor Opt,cnalUso
Jud,c,al Counc,I of Caldomla
                                                ACKNOWLEDGMENT OF SATISFACTION OF JUDGMENT                                                                                              Pago 1 or 1
                                                                                                                                                                Codo ot Civil Procedure,§§ 724.060,
EJ·100[Rev. July 1, 2014)                                                                                                                                                          724.120, 724.250
         Case 2:17-ap-01289-BR                    Doc 130 Filed 04/04/19 Entered 04/04/19 17:44:30                                      Desc
                                                    Main Document    Page 2 of 2
                                            PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                      1900 Avenue of the Stars, 11th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled ACKNOWLEDGMENT OF SATISFACTION OF
JUDGMENT will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-
2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
4/4/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

        Stephen F Biegenzahn efile@sfblaw.com
        Leslie A Cohen leslie@lesliecohenlaw.com, jaime@lesliecohenlaw.com;odalys@lesliecohenlaw.com
        Howard M Ehrenberg (TR) ehrenbergtrustee@sulmeyerlaw.com,
         ca25@ecfcbis.com;C123@ecfcbis.com;hehrenberg@ecf.inforuptcy.com
        J. Bennett Friedman jfriedman@flg-law.com, msobkowiak@flg-law.com;jmartinez@flg-law.com
        David B Golubchik dbg@lnbyb.com, dbg@ecf.inforuptcy.com
        Jeffrey S Kwong jsk@lnbyb.com, jsk@ecf.inforuptcy.com
        Theresa Mains theresa@theresamainspa.com
        Scott J Tepper scottjtepper@msn.com, scottjtepper@gmail.com

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 4/4/2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

The Hon. Barry Russell                                                            Leonidas P. Flangas
United States Bankruptcy Court                                                    Flangas Law Firm, LTD
255 E. Temple Street, Suite 1660                                                  600 S. Third Street
Los Angeles, CA 90012                                                             Las Vegas, NV 89101


                                                                                       Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  4/4/2019                      Jackeline Martinez                                               /s/Jackeline Martinez
  Date                            Printed Name                                                   Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
